Citation Nr: 1009995	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for skin rash, including as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 12, 1991 to 
January 9, 1992.  He also served as a member of a Reserve 
component.

In an April 2001 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
denied the Veteran's claim for service connection for skin 
rash, including as due to undiagnosed illness.  Although 
notified of the decision, the Veteran did not appeal, and the 
decision became final.  In November 2005, the Veteran sought 
to reopen his claim.  

The matter now on appeal initially came before the Board of 
Veterans' Appeals (Board) from a June 2006 rating decision by 
the RO that appears to have treated the claim of service 
connection for skin rash as a new claim rather than as a 
petition to reopen the previously denied claim for service 
connection for skin rash, including as due to undiagnosed 
illness.  In that decision, the RO denied the Veteran's 
claim.  The Veteran perfected an appeal to the Board, which 
in turn remanded the matter in April 2009 for further 
notification and adjudication.  After completing the required 
notification, the Appeals Management Center (AMC) re-
adjudicated the claim, denying the Veteran's petition to 
reopen via the issuance of a supplemental statement of the 
case (SSOC) in September 2009.

Regardless of what the agency of original jurisdiction (AOJ) 
has done, however, the Board must address the question of 
whether new and material evidence has been received to reopen 
the Veteran's claim for service connection for skin rash, 
including as due to undiagnosed illness.  This is so because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for skin rash as a claim to reopen.

The Board acknowledges that following certification of the 
Veteran's appeal to the Board, the Veteran submitted 
additional evidence.  This evidence was received by the Board 
in November 2009.  The Board notes, however, that the 
Veteran, through his representative, waived initial AOJ 
consideration of this evidence in writing and requested that 
the Board review the newly submitted evidence in the first 
instance.  There is thus no need for the Board to remand for 
review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  By an April 2001 rating decision, the RO denied the 
Veteran's claim for service connection for skin rash, 
including as due to undiagnosed illness.  The Veteran did not 
appeal that decision.

2.  Evidence received since the RO's April 2001 denial is 
cumulative of evidence previously of record and does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for skin rash, including as due 
to undiagnosed illness.


CONCLUSIONS OF LAW

1.  An April 2001 rating decision by the RO that denied the 
Veteran's claim for service connection for skin rash, 
including as due to undiagnosed illness, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  Evidence relating to the Veteran's claim received since 
the RO's April 2001 decision is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the Veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by notice letters in November 
2005 and June 2009.  The June 2009 notice letter provided the 
regulatory language of "new and material" evidence.  The 
Veteran was also told in both letters of the evidence and 
information necessary to establish a claim for entitlement to 
service connection.  Specifically regarding VA's duty to 
notify, the Board finds that the November 2005 and June 2009 
notice letters to the Veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claim was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that where notice was not provided prior 
to the initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by re-adjudication of the claim); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the 
issuance of a fully compliant VCAA notification followed by 
re-adjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

In that connection, the Board notes initially that the June 
2009 notice letter also notified the Veteran that, to be 
considered material, evidence he supplied must pertain to the 
reason his claim was previously denied, and it provided the 
Veteran specific notice of the elements of service connection 
that were the basis for the April 2001 denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The AMC provided further 
notice of the elements of service connection that were the 
basis for the prior denial of service connection in the June 
2009 letter.  The Veteran was given opportunity to respond 
following the June 2009 letter, and the AMC subsequently re-
adjudicated the claim in a September 2009 supplemental 
statement of the case.  Moreover, a March 2006 notice letter 
provided the Veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus 
concludes that although the complete notice required by the 
VCAA was not fully provided until after the RO initially 
adjudicated the Veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

In this case, the VCAA duty to notify was satisfied by way of 
the June 2009 notice letter that fully addressed all notice 
elements.  Specifically, the June 2009 notice letter notified 
the Veteran of the elements of service connection that were 
the basis for the April 2001 denial.  Although not all 
notices were sent before the initial decision in this matter, 
the Board thus finds that the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  The 
AMC has also re-adjudicated the claim after the notice was 
provided by way of the September 2009 supplemental statement 
of the case.  The Board further notes that although the Court 
has held in Mayfield, supra, that post-decisional documents 
are inappropriate vehicles with which to provide notice, the 
AMC in this case provided VCAA-compliant notice that was 
followed by a re-adjudication of the Veteran's claim.  The 
Board concludes that during the administrative appeal process 
the Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.

Here, although the Veteran's claim has not been reopened by 
the RO and will not be reopened by the Board, efforts to 
assist the Veteran in his claim have been undertaken.  To 
that end, the Board notes that the Veteran's private 
treatment records have been obtained and associated with the 
claims file.  Under these circumstances, the Board finds that 
VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions, which 
relate to receipt of additional service department records, 
affects the Veteran's claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the RO's April 2001 decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has a chronic skin rash that is 
related to his active military service.  Specifically, he 
contends that, because he was treated for a skin disorder 
within one year of his separation from active duty, his 
currently diagnosed skin disability should be presumed 
service connected.  

In an April 2001 rating decision, the RO denied the Veteran's 
claim of service connection for skin rash, including as due 
to undiagnosed illness.  The April 2001 decision noted that 
the evidence did not show any evidence linking the Veteran's 
claimed skin rash to any specific incident during active duty 
or otherwise to his military service.  It was noted that his 
skin rash had been diagnosed as tinea cruris and dermatitis, 
and therefore was not an undiagnosed illness for which 
service connection could be granted under 38 C.F.R. § 3.317.  
The Veteran did not appeal the decision, and it became final.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2009).  Thereafter, in November 2005, the Veteran 
sought to reopen his claim of service connection for skin 
rash, including as due to undiagnosed illness.

Evidence of record in 2001 included the Veteran's service 
treatment records, as well as a private treatment record 
documenting that the Veteran was treated in January 1993, 
less than one year after his separation from active duty, for 
tinea cruris.  Aside from a single complaint of skin 
irritation in 1985 diagnosed as either contact dermatitis or 
an insect bite, the Veteran's service treatment records are 
silent as to any complaints of or treatment for tinea cruris 
or any other skin disorder, including reports of medical 
examination and history completed in December 1991, less than 
a month before the Veteran's separation from active duty.  

Evidence added to the record since the April 2001 rating 
decision concerning the Veteran's claim of service connection 
for skin rash, including as due to undiagnosed illness, 
includes a copy of a January 1993 private treatment record 
documenting a diagnosis of tinea cruris, as well as private 
treatment records dating from September and October 2009.  
The 2009 private treatment records reflect that the Veteran 
has been diagnosed with and received treatment for tinea 
pedis of the hands and feet as well as atopic eczema.  The 
private records give no indication as to the etiology of the 
Veteran's diagnosed skin disabilities.

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claim of service connection for skin rash, 
including as due to undiagnosed illness, has not been 
received, and the claim of service connection for skin rash 
may not be reopened.  The evidence is new in the sense that 
the private treatment records from September and October 2009 
were not previously before agency decision makers.  (As will 
be discussed below, the record of the January 1993 diagnosis 
of tinea cruris is not new; it was of record at the time of 
the April 2001 denial and is thus redundant of evidence of 
the evidence of record at the time of the last prior final 
denial.)  However, this evidence is not material.  
Essentially, the new evidence fails to show any link between 
the Veteran's current skin disabilities and his time in 
service.  In that regard, the Board acknowledges that the 
Veteran's private treatment records reflect diagnoses of and 
treatment for multiple skin disabilities, including tinea 
pedis and atopic eczema.  However, these treatment records do 
not reflect any indication that any treatment provider has 
linked a current skin disability to the Veteran's time on 
active duty.  

The Board acknowledges that the Veteran has claimed that, 
because he was diagnosed with tinea cruris in January 1993, 
less than a year after his separation from active duty in 
January 1992, his current skin disability should be presumed 
service connected under 38 C.F.R. § 3.307 (2009).  This 
regulation provides that certain disabilities that manifest 
to a compensable degree within a year after a Veteran's 
separation from service are presumed to have been incurred in 
or aggravated by military service.  However, tinea cruris, 
with which the Veteran was first treated in January 1993, is 
not one of the disabilities subject to the presumption and 
identified at 38 C.F.R. § 3.309 (2009).  Further, the 
evidence submitted by the Veteran of his 1993 diagnosis of a 
skin disability-the private treatment record dated in 
January 1993-was of record at the time of the initial claim 
and was considered by the RO in the April 2001 denial.  It is 
thus not new and material evidence.

The Board thus concludes that the evidence associated with 
the file subsequent to the April 2001 rating decision is not 
material because it fails to offer a medical opinion 
addressing any possible link between the Veteran's current 
skin disabilities and his time in service.  Additionally, 
there has been no suggestion of a qualifying disability, such 
as undiagnosed disability, under 38 C.F.R. § 3.317.  In sum, 
the evidence received since the April 2001 RO decision is not 
material to the Veteran's claim of service connection for 
skin rash, including as due to undiagnosed illness.  As noted 
in 38 C.F.R. § 3.156(a), new and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  In this case, the Board finds that 
the evidence associated with the Veteran's claims file since 
the April 2001 denial does not provide any medical evidence 
showing a link between a current skin disability and his time 
in service, or evidence of an undiagnosed illness.  Thus, 
none of the evidence raises a reasonable possibility of 
substantiating the Veteran's service connection claim.

Under these circumstances, the Board must conclude that new 
and material evidence relating to the Veteran's claim of 
service connection for skin rash, including as due to 
undiagnosed illness, has not been received; hence, the 
requirements to reopen the claim of service connection have 
not been met, and the appeal must be denied.  As new and 
material evidence to reopen the finally disallowed claim has 
not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for skin rash is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


